Per Curiam.

If the payee of a promissory note, not nego tiable, puts his name on the back thereof, intending [ *453 ] *to transfer it, he authorizes the prosecution of a suit in his name: for there is no other way of making the assignment effectual. But not so when the payee of a negotiable note endorses it; for that act transfers the property and the right of action, and is an assignment in law by the statute of Anne The payee in such case has lost all property in the note, and all control over it. Certainly, without his consent, no action can be maintained upon it in his name.